                                                                        JS-6

                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



ALFONSO CUEVAS,                           Case No. CV 18-09838-AG (DFM)

          Plaintiff,                      JUDGMENT

             v.

CALIFORNIA MEN’S COLONY-
WEST MAIN KITCHEN et al.,

          Defendants.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge, IT IS ADJUDGED that
the Complaint and entire action is dismissed without prejudice for failure to
prosecute.



Date: November 9, 2019                     ___________________________
                                           ANDREW J. GUILFORD
                                           United States District Judge
